FUNK, P. J.
Epitomized Opinion
This was an action to set aside a certain deed from one Howwells to Beal and to enjoin Beal from prosecuting an action in forcible detention against Bara. In October, 1917, Bara purchased from Beal 100 acres acres of land near Elyria, Ohio, for $16j000. About $12,000 was paid on this land. Being in default of payment and in bad financial condi-' tion, Bara gave a trust deed to the farm in question to a Land Title Company in order "to procure its assistance in re-financing him. The trust deed contained a power of sale. Later the farm was sold to Beal without foreclosure. As Bara thought the land was sold at a sacrifice he brought this action to set aside this conveyance. In refusing the relief prayed for, the Court of Appeals held:
1. Whenever the relation of debtor and creditor exists and a trust deed is given as security for the debt, the conveyance must be regarded as a mortgage.
2. A deed of trust with the power of attached either in the insturment itself or in a separate writing may be foreclosed accord-ign to its terms, by the trustees, without the authority of a court
3. Under the evidence the Company acted with proper care and diligence and m good faith in the sale and disposal of the property and the same was therefore valid in every respect.